Name: 2003/388/EC: Commission Decision of 28 May 2003 amending for the third time Decision 2003/289/EC concerning protection measures in relation to avian influenza in Belgium (Text with EEA relevance) (notified under document number C(2003) 1787)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  food technology;  agricultural activity;  agricultural policy;  health;  Europe
 Date Published: 2003-05-29

 Avis juridique important|32003D03882003/388/EC: Commission Decision of 28 May 2003 amending for the third time Decision 2003/289/EC concerning protection measures in relation to avian influenza in Belgium (Text with EEA relevance) (notified under document number C(2003) 1787) Official Journal L 133 , 29/05/2003 P. 0092 - 0093Commission Decisionof 28 May 2003amending for the third time Decision 2003/289/EC concerning protection measures in relation to avian influenza in Belgium(notified under document number C(2003) 1787)(Only the French and Dutch texts are authentic)(Text with EEA relevance)(2003/388/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Council Directive 2002/33/EC(2), and, in particular, Article 10 thereof,Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market(3), as last amended by Directive 92/118/EEC(4), in particular Article 9 thereof,Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption(5), and in particular Article 4(1) and (3) thereof,Whereas:(1) On 16 April 2003 the veterinary authorities of Belgium have informed the Commission about a strong suspicion of avian influenza in the province of Limburg, which was subsequently officially confirmed.(2) The Belgian authorities have immediately, before the official confirmation of the disease, implemented the measures foreseen in Council Directive 92/40/EEC(6) introducing Community measures for the control of avian influenza.(3) For the sake of clarity and transparency the Commission after consultation with the Belgian authorities, has taken Decision 2003/275/EC(7) of 16 April 2003 concerning protection measures in relation to strong suspicion of avian influenza in Belgium, which has been subsequently replaced by Decision 2003/289/EC(8), as amended by Decisions 2003/317/EC(9) and 2003/356/EC(10), thereby reinforcing the measures taken by Belgium.(4) Since 27 April no further cases of avian influenza have been recorded and no suspicions have been raised in Belgium, so that it can be concluded that the disease has been successfully controlled. As of 26 May 2003, provided that no new outbreaks have been reported, it seemed appropriate to limit the trade restrictions in force to the previously disease affected areas and an appropriate buffer zone around these areas and to allow trade in live poultry and poultry products from the rest of the Belgian territory, which could then be considered as free of avian influenza.(5) Furthermore certain movements of day-old chicks and slaughter poultry should be authorised to other parts of Belgium.(6) In the light of the positive disease evolution the measures laid down in Decision 2003/289/EC should be further prolonged until 11 June 2003.(7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Decision 2003/289/EC shall be amended as follows:1. In Article 1 paragraph 5 shall be inserted with the following text:"5. (a) By way of derogation from paragraphs 1 and 3(a) and (b) the competent authorities may authorise the transport and dispatch from the provinces of Antwerp and Limburg to other parts of Belgium of:- poultry for immediate slaughter to a slaughterhouse that has been designated by the competent veterinary authorities;- day-old chicks, ready-to-lay pullets and rearing poultry, to a holding or shed under official control.(b) The competent authorities shall ensure that the transport and dispatch according to paragraph (a):- is carried out taking all appropriate bio-security measures in accordance with Articles 4 and 5 to avoid spread of avian influenza,- is authorised by the competent authorities of dispatch and of destination,- is carried out on a prescribed route directly from the place of loading to the place of destination without any further loading or unloading of poultry and other material liable to spread the disease.(c) The dispatched poultry and day-old-chicks must undergo a clinical examination at the place of dispatch and at the place of destination according to the protocols issued by the competent authorities."2. In Article 8 the time and date "until 24.00 on 30 May 2003" are replaced by "until 24.00 on 11 June 2003".Article 2This Decision is addressed to the Kingdom of Belgium.Done at Brussels, 28 May 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 315, 19.11.2002, p. 14.(3) OJ L 395, 30.12.1989, p. 13.(4) OJ L 62, 15.3.1993, p. 49.(5) OJ L 18, 23.1.2003, p. 11.(6) OJ L 167, 22.6.1992, p. 1.(7) OJ L 99, 17.4.2003, p. 57.(8) OJ L 105, 26.4.2003, p. 24.(9) OJ L 115, 9.5.2003, p. 82.(10) OJ L 123, 17.5.2003, p. 51.